 In the Matter of HOPE'S WINDOWS, INC.andLOCAL 24, INTERNATIONALFEDERATION OF TECHNICAL ENGINEERS ARCHITECTS AND DRAFTS-MEN'S UNIONS, A. F. OF L.Case-No. R-3790.-Decided May 28, 1942Jurisdiction:steel window manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all technical employees, includingdraftsmen, detailers, estimators, and squad bosses or group leaders, butexcluding the time-study man.Mr. J. Russell Rogerson,of Jamestown, N. Y., for the Company.Mr. J. Lawrence Raimist,of New York City, for the Union.Mr. William F. Scharnikow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 24, International Federation ofTechnical Engineers, Architects and Draftsmen's Unions, affiliatedwith the American Federation of Labor, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Hope's Windows, Inc., Jamestown,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before'Samuel Edes, Trial Examiner.Said hearing was held at Jamestown,New York, on April 30, 1942. The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.41 N L. R. B., No. 91.430 HOPE'SWINDOWS; INC.-`'431Upon the entire record-in the case, the Board makes the following,:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHope's Windows, Inc., a New'York corporation with a single plantat Jamestown, New'York, is engaged in the manufacture and sale ofsteel casement windows and other steel framing used in windowconstruction.During the calendar year* 1941, the Company pur-chased raw materials amounting to approximately $400,000 in value,of which 50 percent was purchased outside the State of New York.'During the same period, the Company manufactured products of theapproximate value of $2,000,000, of which 75 percent by value' wassold and shipped to points outside the State of New York. TheCompany admits that it is engaged in commerce, within the meaning-II.THE ORGANIZATION INVOLVEDLocal 24, International Federation of Technical Engineers, Archi-tects and Draftsmen's Unions, is a labor organization affiliated withtheAmerican Federation of Labor, admitting to membershipemployees of the Company.III.THE-QUESTIONCONCERNING REPRESENTATIONThe Company has refused to recognize the Union unless and untilthe Board certifies the Union as the exclusive representative of the-employees of the Company in an appropriate unit.A statement of the Regional Director, introduced in evidence at.the hearing, shows that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of-the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit consists of "all-technical employees, including draftsmen, detailers, designers, esti-mators, technical expeditors, time study men, squad bosses, groupleaders, etc." 2The Company objects only to the inclusion of three'The Regional Director reported that the Union submitted 19 applications for mem-,bership,ofwhich 16 bore the, apparently genuine,signatures of persons whose namesappear on the Company's list of employees-in the appropriate unit.There are,approxi-, 432DECISIONS OF' NATIONAL LABOR RELATIONS BOARDemployees : its time-study man ; Olson, who' is in charge of five drafts-men; and Samuelson, who is in charge of five detailers.The Unionwould include Olson and Samuelson as "squad bosses," and wouldalsoinclude the time-study' man.The draftsmen, the detailers, and the standard window detailer are-in the engineering department under a chief engineer; the estimatorsfare under,the supervision of the sales manager; and the time-study-man is within the jurisdiction of the factory superintendent.Exceptas tostandard sizes of windows, which are handled by the standardwindow detailer upon the basis of stock drawings and fixed prices,,orders first go to the draftsmen for drawings.When drawings areapproved by the contractor and the architect, the estimators fix theprices.Thereupon, the detailers prepare and submit to the factorydetailed information as to the material required and the stock' onhand for the purpose.The Company's time-study man has no con-nection with the preparation of price estimates, but merely calculatesthe normal time required for an operation in the factory, on the basisof which bonus payments to factory employees are determined.Allthese, employees, with the exception of the time-study man in thefactory, work in a single administration building..The time-study mandoes clericalwork for the Company inthe determination of bonus payments to factory workers. - He playsno part either in the planning or the execution of the manufacturingprocess.Furthermore, he is -under the supervision of the factorysuperintendent, and he works entirely apart from, and has no contactwith, the technical employees in the unit under discussion.We shallexclude the time-study man.Olson, adraftsman, andSamuelson,a detailer, are respectivelyresponsible for the work of the other five draftsmen and the work ofthe other five detailers employed by the Company.The record showsthat they do not,-in practice,-hire or discharge employees except afterconsultation with the chief engineer.The Union contends that'Olsonand Samuelson are merely "squad bosses," viz, 'superior and ex-perienced technical - employees who. guide and instruct their fellowworkmen and submitted in evidence excerpts from contracts withother employers including such employees in`units of non-supervisoryemployees.We see no, such differentiation between the, functions andwork of Olsonand Samuelsonand those of their fellow draftsmenand fellowdeailersas-would warrant their exclusion'from the unit.We find that Olson and Samuelsonare "squad bosses" and, as such,are within the appropriate unit.-in the Union's petition to be ' appropriate:''It ' appea`rs' from-the `r'ecord'-that the Union wants, included 'in ' the unit all technical'employees,aswellas those specifically enumerated.The Company-nod'has no'employees classified" 'as"designers"or "technical expeditors,"and only one time-study man. The classificationsof "designers"and "technical expeditors"will,therefore,not be included within the unit.t HOPE'S WINDOWS, INC.433We find that all technical employees' of the Company, includingdraftsmen, detailers, estimators, and squad bosses or group leaders,but excluding the time-study man, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The parties stipulated that the Company's pay roll of April 30,1942, be used to determine the eligibility of employees to vote in anyelection ordered by the Board.We shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit whose names appear on the Company's pay rollof April 30, 1942, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela:tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain 'representa-tives for the purposes of collective bargaining with Hope's Windows,Inc., Jamestown, New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among- the employees inthe unit found appropriate in Section IV, above, whose names appearon the Company's pay roll of April 30, 1942, including employeeswhose names do not appear on that-pay roll because they were ill orStates, or, temporarily laid -off, but excluding'- any, who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented, by Local 24, International Federation ofTechnical Engineers, Architects, and Draftsmen's Unions, A.F. of L.,for the purposes of collective bargaining.,-.MR.GERARD D. REILLYtook,nopart in the.consideration of theabove DECISION and DIRECTION of ELECTION.463892-42-vol. 41-28 4In the Matter of HOPE'S WINDOWS, INC.andLOCAL 24, INTERNATIONALFEDERATION OF TECHNICAL ENGINEERS, ARCHITEC'rS AND DRArrs-MEN7S UNIONS, A. F. OF L.Case No. R-3790CERTIFICATION OF REPRESENTATIVESJune 26, 1942On May 28, 1942, the National Labor Relations Board issued aDecision and.Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 15, 1942, under the direction and supervision ofthe Regional Director for the Third Region (Buffalo, New York).On June 16, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued and duly served upon the partieshis Election Report.No objections to the conduct of the ballot or theElection Report have been filed by either of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligible list--------------------------------------18Total ballots cast----------------------------------------16Total ballots challenged__________________________________0Total blank ballots_______________________________________0Total void ballots_________________________________________0Total valid votes counted---------------------------------16Votes cast for LOCAL 24, INTERNATIONAL FEDERATION OF TECH-NICAL ENGINEERS, ARCHITECTS AND DRAFTSMEN's UNIONS,A. F. of L---------------------------------------------14Votes cast against LOCAL 24, INTERNATIONAL FEDERATION OFTECHNICALENGINEERS,ARCHITECTSAND DRAFTSMEN'SUNIONS, A. F. of L-------------------------------------2By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,..1 41 N.L. R. B. 430.434S' ^l HOPE'S WINDOWS, INC.435IT IS HEREBY CERTIFIEDthat Local 24, International Federation ofTechnical Engineers, Architects and Draftsmen's Unions, A. F. of L.,has been designated and selected by a majority of all technical em-ployees of Hope's Windows, Inc., Jamestown, New York, includingdraftsmen, detailers, estimators, and squad bosses or group leaders,but excluding the time-study man, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Local 24, International Federation of Technical Engineers,Architects and Draftsmen's Unions, A. F. of L., is the exclusive repre-sentative of all such employees for the purposes, of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.I